Decree affirmed with costs of this appeal. The plaintiffs seek by this bill in equity to challenge the legality of proceedings whereby the defendant took by eminent domain a parcel of their land for school purposes. The judge, after finding that the taking was valid, entered a decree dismissing the bill. The plaintiffs appealed. We need not concern ourselves with the correctness of the decision below. It appeared at the argument before us that prior to the commencement of the present suit the plaintiffs brought a petition under G. L. c. 79 for the assessment of damages and that this petition has resulted in a judgment for damages in the plaintiffs’ favor. It further appeared that execution has issued on the judgment and that on August 26,1960, it was satisfied in full. In so proceeding the plaintiffs made a final and binding election of their remedy and it is not open to them -to pursue the remedy here sought. See Moore v. Sanford, 151 Mass. 285, 287. See also Pinkham v. Chelmsford, 109 Mass. 225, 228-229; Hussey v. Bryant, 95 Maine, 49.